Exhibit 10.01

 

[tm2024178d1_ex10-01img001.jpg] 

 

19 June 2020

 

Dear Natalie,

 

We are delighted to offer you the position of Chief Financial Officer at
NortonLifeLock Inc. (“NortonLifeLock” or “Company”), Mountain View, CA,
reporting to Vincent Pilette. You are joining the leader in consumer cyber
safety and a talented and passionate team dedicated to helping secure the
devices, identities, online privacy, and home and family needs of our members,
providing a trusted ally in the digital world. We do work that matters and we
are confident you will find rewarding opportunities with us.

 

Start Date

 

Your first day of employment is anticipated to be July 8th, 2020, pending
completion of your background verification and work authorizations. Any changes
to your first day of employment should be in writing and approved by your
manager and your recruiter.

 

Salary

 

Your starting annual base salary will be $475,000.00 USD, less applicable
deductions and withholdings.

 

Executive Annual Incentive Plan

 

Based on your position, you will participate in the Executive Annual Incentive
Plan, an incentive program that rewards achievement of NortonLifeLock’s
financial objectives as well as your individual performance. At 100% of Company
and individual performance, you will be eligible to receive an additional 80% of
your annual base salary. Even though your hire date will occur after the
beginning of the FY21 EAIP performance period, your bonus will not be prorated
and will accrue as if you were employed at the beginning of FY21, although
proration will occur upon a leave of absence. To receive the award, you must
satisfy the requirement of the Executive Annual Incentive Plan. Details of the
Plan will be available to you once you begin your employment.

 

Stock

 

Pending approval by the Company’s Board or Compensation Committee, you will be
granted a one-time equity grant with a fair value of $4,250,000.00 USD. The
grant will be comprised of a mix of 50% Restricted Stock Units (RSUs) and 50%
Performance Based Restricted Stock Units (PRUs), which is pursuant to the terms
and conditions to be approved for senior executives for fiscal 2021. We expect
these awards will be made to you in August 2020. The number of shares to be
granted will be calculated based on the average daily closing price of the
Company’s common stock as reported on Nasdaq for the twenty (20) trading days
ending on the last day of the month which precedes the month in which the grant
is made. The RSU portion of the award will have a 3-year vesting schedule, with
50% of the shares vesting approximately 1 year from the grant date on a
designated vest date (the “First RSU Vest Date”), 25% vesting approximately 2
years from grant date on a designated vest date and the remaining 25% vesting
approximately 3 years from grant on a designated vest date. The PRU portion of
the award will vest in full upon completion of the three-year performance period
on March 31, 2023. Details regarding your RSU and PRU vesting schedules and
other terms and conditions of the grants will be provided in the RSU and PRU
Award Agreements, which you will receive at the time of the grant.

 

NortonLifeLock Inc. | 60 E Rio Salado Pkwy STE 1000, Tempe, AZ 85281 |
NortonLifeLock.com

 

 

 



 

 

 

[tm2024178d1_ex10-01img001.jpg] 

 

Benefits

 

You are eligible to participate in a wide variety of generous employee benefit
plans, including the Company’s Stock Purchase Plan, matching 401(k) savings and
investment plan, and health insurance, among many others. For information on
your NortonLifeLock U.S. Benefits, please visit our www.nortonlifelock.com
website. Choosing the right combination of benefits is an important personal
decision. Use this site to learn your options and discuss your current and
future needs with your family. After your start date, you can enroll in the
benefits that best fit your life.

 

Confidential and Proprietary Information

 

Your offer of employment is conditioned upon your fully and truthfully
completing the enclosed NortonLifeLock Inc. Confidentiality and Intellectual
Property Agreement (CIPA). By signing the CIPA and accepting this offer, you
represent and warrant to us that: 1) you are not subject to any terms or
conditions that restrict or may restrict your ability to carry out your duties
for NortonLifeLock; 2) you will not bring with you or use to perform your job
any confidential or proprietary material of any former employer or any other
party; 3) you will hold in confidence any confidential or proprietary
information received as an employee of NortonLifeLock; (4) you will assign to
NortonLifeLock any inventions that you make while employed by NortonLifeLock in
accordance with the terms of the CIPA; and (5) you will abide by all terms of
the CIPA.

 

Company Policies

 

As a NortonLifeLock employee, you will be subject to and are expected to adhere
to and comply with all applicable Company policies, including but not limited
to, our Code of Conduct. NortonLifeLock reserves the right to change these
policies at any time in its sole discretion. If you have questions or concerns
about these policies, please contact your recruiter.

 

Mutual Arbitration Agreement

 

NortonLifeLock values each of its employees and fosters good relations with, and
among, all of its employees. It recognizes, however, that disagreements
occasionally occur. NortonLifeLock believes that the resolution of such
disagreements is best accomplished by internal dispute resolution and, where
that fails, by external arbitration. For these reasons, NortonLifeLock has
adopted a Mutual Arbitration Agreement, a copy of which is enclosed. As a
condition of employment, please sign and return the Mutual Arbitration Agreement
along with your acceptance of this employment offer.

 

Employment Status

 

This letter does not constitute a contract of employment for any specific period
of time but creates an “employment at will” relationship. This means that you do
not have a contract of employment for any particular duration. You are free to
resign at any time for any reason. Similarly, NortonLifeLock is free to
terminate your employment at any time for any reason. Any statements or
representation to the contrary, or that contradict any provision of this letter,
are superseded by this offer letter. Participation in any of the Company’s stock
or benefit programs is not assurance of continued employment for any particular
period of time. Any modification of this at-will provision must be in writing
and signed by the Company CEO.

 

Work Authorization

 

Federal law requires that NortonLifeLock document an employee’s authorization to
work in the United States. To comply, NortonLifeLock must have a completed Form
I-9 for you on your first working day. You agree to provide NortonLifeLock with
documentation required by the Form I-9 to confirm you are authorized to work in
the United States. If you have any questions about this requirement, which
applies to U.S. citizens and non-U.S. citizens alike, contact your recruiter.

 



NortonLifeLock Inc. | 60 E Rio Salado Pkwy STE 1000, Tempe, AZ 85281 |
NortonLifeLock.com

 

 

 



 

 

 

[tm2024178d1_ex10-01img001.jpg] 

 

Background Verification

 

This offer is subject to and contingent upon successful completion of a
background check, which may include a credit check. You may also be subject to
additional background verifications and re-checks during the course of your
employment as determined by business needs and consistent with Company policy
and applicable law. Failure to successfully complete these additional
verifications or re-checks may result in reassignment, an opportunity to apply
for alternative internal positions, or termination of your employment.

 

Please review this offer and confirm your acceptance by the end of business on
June 26th, 2020 by signing in the space indicated below and emailing (scanning)
to               . Please also sign and return any additional forms as described
in this letter. Should you have any questions about this offer, do not hesitate
to call me or the HR helpdesk at 1 .

 

Natalie, we are very pleased and excited to have you come and join the
leadership team at NortonLifeLock, together we will achieve great things. We do
important work at NortonLifeLock (NLOK)-We are dedicated to helping secure the
devices, identities, online privacy, and home and family needs of nearly 50
million consumers, providing them with a trusted ally in a complex digital
world. We look forward to you joining us to make a difference in the world.

 

 

Sincerely,

/s/ Kara Jordan

Kara Jordan

Head of People & Culture

 

I hereby accept the terms and conditions of the offer of employment stated in
this letter.

 

  6/22/2020         /s/ Natalie Derse   Natalie Derse Date

 

NortonLifeLock Inc. | 60 E Rio Salado Pkwy STE 1000, Tempe, AZ 85281 |
NortonLifeLock.com

 

 

 



 

 